CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree with the court’s decision to allow the applicant to sit for the July 2016 bar examination. An applicant bears the burden of proving his or her good moral character and fitness to practice law by clear and convincing evidence under La. Sup.Ct. Rule XVII, sec. 5(D). In my view, although the applicant’s criminal history and record of academic misconduct raises concerns, it is my view that the matter should be resolved by a commissioner upon successful passage of the bar examination.